DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10, 13, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20130014150)(Seo) in view of  Salvador (US 9852773 B1).
Regarding claim 1 Seo discloses a method for presentation of audiovisual content with closed captions, comprising: 

    PNG
    media_image1.png
    146
    683
    media_image1.png
    Greyscale
 
[0032] According to an embodiment, the previously-viewed-contents list may be displayed with thumbnails of contents. Referring to FIG. 2, a previously-viewed-contents list may include a thumbnail image 14 and a contents source 15, which are extracted from previously-viewed-contents. Moreover, according to an embodiment, contents information, i.e. above mentioned channel number or contents title, may be included in the previously-viewed-contents list. 
 [0038] Among the above components, the broadcast receiving unit 401, the demultiplexing unit 402, and the image signal processing unit 403 may constitute one broadcast processing unit that receives a broadcast signal and process it in order to display the signal having an output format on the display unit 404.
storing, in a memory of the electronic device, the plurality of closed caption entries; 
[0061] That is, a display device may include the 3D formatter 412 at an output terminal of the image signal processing unit 408. The 3D formatter 412 converts an image processed by the image signal processing unit 408 into a 3D image, and then delivers the 3D image to the display unit 404. According to an embodiment, an additional 3D formatter for converting an OSD output into 3D may be included in the OSD generating unit 406. 

    PNG
    media_image2.png
    119
    698
    media_image2.png
    Greyscale
 	[0061] That is, a display device may include the 3D formatter 412 at an output terminal of the image signal processing unit 408. The 3D formatter 412 converts an image processed by the image signal processing unit 408 into a 3D image, and then delivers the 3D image to the display unit 404. According to an embodiment, an additional 3D formatter for converting an OSD output into 3D may be included in the OSD generating unit 406. 

    PNG
    media_image3.png
    121
    682
    media_image3.png
    Greyscale
 	[0054] The control unit 410 may control overall operations according to a command inputted from the user interface unit 407. The control unit 410 determines whether contents are displayed over a predetermined time. If the contents are displayed over the predetermined time, the control unit 410 extracts information on corresponding contents, and then, stores it as data of a previously-viewed-contents list. The previously-viewed-contents list may be stored in the storage device 409.

    PNG
    media_image4.png
    121
    693
    media_image4.png
    Greyscale

Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

    PNG
    media_image5.png
    163
    698
    media_image5.png
    Greyscale

Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

    PNG
    media_image6.png
    198
    694
    media_image6.png
    Greyscale

Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 
However, Seo fails to disclose requesting a replay of previously viewed video content with closed captioning for the audiovisual content currently being sent to the display device;
in the same field of endeavor, Salvador discloses requesting a replay of previously viewed video content with closed captioning for the audiovisual content currently being sent to the display device;
Col. 5, lines 16-45
the subtitle activation data may include one or more input commands that may be received via, for example, a remote control device 142. For instance, the remote control device 142 may include a subtitle rewind button 144. To this end, while a user device 102 is playing a video at a current position, a user may press the subtitle rewind button 144, which may transmit a subtitle rewind command signal to the user device 102. Upon receipt of the command signal, the playback module 110 may be configured to restart playback of the video at a previous position before the current position, and to activate the display of subtitles associated with the video at the previous position. In some embodiments, the previous position may be a first predetermined amount of playback time before the current position (e.g., 7 seconds of playback time in the video before the current position).
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting a subtitle rewind command signal to the user device with the system/method of displaying the subtitle as disclosed by Seo to help the user to replay the recent portion of current video with subtitles.

Regarding claim 4 Seo discloses the method according to claim 1, wherein the one or more thumbnail images of the previously viewed video content to be displayed on the display device is four (4) or more thumbnail images, the method further comprising:
querying, the electronic device, for the previously viewed video content and corresponding closed captioning from the plurality of the plurality of closed caption entries stored on the memory of the electronic device.
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

Regarding claim 5 Seo discloses the method according to claim 1, wherein the electronic device is a set- top box and the input device is a remote control, the method comprising: 
sending, via the remote control interfaced with the set-top box, the instruction requesting the replay of the previously viewed video content with closed captioning via a voice command or one or more keys on the remote control; and 
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 
receiving, via the remote control interfaced with the set-top box, the one of the one or more thumbnail images of the previously viewed video content being displayed on the display device via the voice command or the one or more keys on the remote control.
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

Regarding claim 8 Seo discloses the method according to claim 1, wherein the one or more thumbnail images of the previously viewed video content is time-based, scene-based in a form of an image file format or thumbnail from HTTP Live Streaming (HLS), Dynamic Adaptive Streaming over HTTP (DASH), or any broadcasting mode including cable, terrestrial, and/or satellite wnere LOD (Live of disc) is supported.
[0036] The display device 10 may display real-time broadcasting contents received from a tuner through a wireless or cable, may display contents received through a network such as internet, may display contents stored in a storage media connected to or built in the display device 10, or may display contents received from an external device connected to the display device 10. 

Regarding claim 10 Seo discloses a set-top box configured to temporarily display closed captions, the set- top box comprising:

    PNG
    media_image7.png
    150
    697
    media_image7.png
    Greyscale
 	[0032] According to an embodiment, the previously-viewed-contents list may be displayed with thumbnails of contents. Referring to FIG. 2, a previously-viewed-contents list may include a thumbnail image 14 and a contents source 15, which are extracted from previously-viewed-contents. Moreover, according to an embodiment, contents information, i.e. above mentioned channel number or contents title, may be included in the previously-viewed-contents list. 
 [0038] Among the above components, the broadcast receiving unit 401, the demultiplexing unit 402, and the image signal processing unit 403 may constitute one broadcast processing unit that receives a broadcast signal and process it in order to display the signal having an output format on the display unit 404.
a memory of the set-top box configured to receive the plurality of closed caption entries; and
[0061] That is, a display device may include the 3D formatter 412 at an output terminal of the image signal processing unit 408. The 3D formatter 412 converts an image processed by the image signal processing unit 408 into a 3D image, and then delivers the 3D image to the display unit 404. According to an embodiment, an additional 3D formatter for converting an OSD output into 3D may be included in the OSD generating unit 406. 
 a processor configured to: 

    PNG
    media_image8.png
    112
    704
    media_image8.png
    Greyscale
 	[0061] That is, a display device may include the 3D formatter 412 at an output terminal of the image signal processing unit 408. The 3D formatter 412 converts an image processed by the image signal processing unit 408 into a 3D image, and then delivers the 3D image to the display unit 404. According to an embodiment, an additional 3D formatter for converting an OSD output into 3D may be included in the OSD generating unit 406. 

    PNG
    media_image9.png
    116
    689
    media_image9.png
    Greyscale
 
[0054] The control unit 410 may control overall operations according to a command inputted from the user interface unit 407. The control unit 410 determines whether contents are displayed over a predetermined time. If the contents are displayed over the predetermined time, the control unit 410 extracts information on corresponding contents, and then, stores it as data of a previously-viewed-contents list. The previously-viewed-contents list may be stored in the storage device 409.

    PNG
    media_image10.png
    123
    678
    media_image10.png
    Greyscale
	Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

    PNG
    media_image11.png
    164
    708
    media_image11.png
    Greyscale
	Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

    PNG
    media_image12.png
    192
    709
    media_image12.png
    Greyscale
	Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 
However, Seo fails to disclose requesting a replay of previously viewed video content with closed captioning for the audiovisual content currently being sent to the display device;
in the same field of endeavor, Salvador discloses requesting a replay of previously viewed video content with closed captioning for the audiovisual content currently being sent to the display device;
Col. 5, lines 16-45
the subtitle activation data may include one or more input commands that may be received via, for example, a remote control device 142. For instance, the remote control device 142 may include a subtitle rewind button 144. To this end, while a user device 102 is playing a video at a current position, a user may press the subtitle rewind button 144, which may transmit a subtitle rewind command signal to the user device 102. Upon receipt of the command signal, the playback module 110 may be configured to restart playback of the video at a previous position before the current position, and to activate the display of subtitles associated with the video at the previous position. In some embodiments, the previous position may be a first predetermined amount of playback time before the current position (e.g., 7 seconds of playback time in the video before the current position).
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting a subtitle rewind command signal to the user device with the system/method of displaying the subtitle as disclosed by Seo in order to help the user to replay the recent portion of current video with subtitles.

Regarding claim 13 Seo discloses the set-top box of claim 10, wherein the one or more thumbnail images of the previously viewed video content to be displayed on the display device is four (4) or more thumbnail images, and the processor is configured to: query, the set-top box, for the previously viewed video content and corresponding closed captioning from the plurality of the plurality of closed caption entries stored on the memory of the set-top box.
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

Regarding claim 14 Seo discloses the set-top box according to claim 10, wherein the input device is a remote control, and the processor is further configured to: send, via the remote control interfaced with the set-top box, the instruction requesting the replay of the previously viewed video content with closed captioning via a voice command or one or more keys on the remote control; and 
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 
receive, via the remote control interfaced with the set-top box, the one of the one or more thumbnail images of the previously viewed video content being displayed on the display device via the voice command or the one or more keys on the remote control.
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

Regarding claim 16 Seo discloses a non-transitory computer readable medium having instructions operable to cause one or more processors to perform operations comprising:

    PNG
    media_image13.png
    165
    690
    media_image13.png
    Greyscale
 	[0032] According to an embodiment, the previously-viewed-contents list may be displayed with thumbnails of contents. Referring to FIG. 2, a previously-viewed-contents list may include a thumbnail image 14 and a contents source 15, which are extracted from previously-viewed-contents. Moreover, according to an embodiment, contents information, i.e. above mentioned channel number or contents title, may be included in the previously-viewed-contents list. 
 [0038] Among the above components, the broadcast receiving unit 401, the demultiplexing unit 402, and the image signal processing unit 403 may constitute one broadcast processing unit that receives a broadcast signal and process it in order to display the signal having an output format on the display unit 404.
storing, in a memory of the electronic device, the plurality of closed caption entries; 
[0061] That is, a display device may include the 3D formatter 412 at an output terminal of the image signal processing unit 408. The 3D formatter 412 converts an image processed by the image signal processing unit 408 into a 3D image, and then delivers the 3D image to the display unit 404. According to an embodiment, an additional 3D formatter for converting an OSD output into 3D may be included in the OSD generating unit 406. 

    PNG
    media_image14.png
    117
    709
    media_image14.png
    Greyscale
 	[0061] That is, a display device may include the 3D formatter 412 at an output terminal of the image signal processing unit 408. The 3D formatter 412 converts an image processed by the image signal processing unit 408 into a 3D image, and then delivers the 3D image to the display unit 404. According to an embodiment, an additional 3D formatter for converting an OSD output into 3D may be included in the OSD generating unit 406. 

    PNG
    media_image15.png
    124
    697
    media_image15.png
    Greyscale
 
[0054] The control unit 410 may control overall operations according to a command inputted from the user interface unit 407. The control unit 410 determines whether contents are displayed over a predetermined time. If the contents are displayed over the predetermined time, the control unit 410 extracts information on corresponding contents, and then, stores it as data of a previously-viewed-contents list. The previously-viewed-contents list may be stored in the storage device 409.

    PNG
    media_image16.png
    137
    717
    media_image16.png
    Greyscale
	Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

    PNG
    media_image17.png
    155
    716
    media_image17.png
    Greyscale
	Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

    PNG
    media_image18.png
    186
    700
    media_image18.png
    Greyscale
	Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 
However, Seo fails to disclose requesting a replay of previously viewed video content with closed captioning for the audiovisual content currently being sent to the display device;
in the same field of endeavor, Salvador discloses requesting a replay of previously viewed video content with closed captioning for the audiovisual content currently being sent to the display device;
Col. 5, lines 16-45
the subtitle activation data may include one or more input commands that may be received via, for example, a remote control device 142. For instance, the remote control device 142 may include a subtitle rewind button 144. To this end, while a user device 102 is playing a video at a current position, a user may press the subtitle rewind button 144, which may transmit a subtitle rewind command signal to the user device 102. Upon receipt of the command signal, the playback module 110 may be configured to restart playback of the video at a previous position before the current position, and to activate the display of subtitles associated with the video at the previous position. In some embodiments, the previous position may be a first predetermined amount of playback time before the current position (e.g., 7 seconds of playback time in the video before the current position).
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting a subtitle rewind command signal to the user device with the system/method of displaying the subtitle as disclosed by Seo to help the user to replay the recent portion of current video with subtitles.

Regarding claim 19 Seo discloses the non-transitory computer readable medium according to claim 16, wherein the one or more thumbnail images of the previously viewed video content to be displayed on the display device is four (4) or more thumbnail images, the method further comprising:
querying, the electronic device, for the previously viewed video content and corresponding closed captioning from the plurality of the plurality of closed caption entries stored on the memory of the electronic device.
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

Regarding claim 20 Seo discloses the non-transitory computer readable medium according to claim 16, wherein the electronic device is a set-top box and the input device is a remote control, the method comprising:
sending, via the remote control interfaced with the set-top box, the instruction requesting the replay of the previously viewed video content with closed captioning via a voice command or one or more keys on the remote control; and
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 
receive, via the remote control interfaced with the set-top box, the one of the one or more thumbnail images of the previously viewed video content being displayed on the display device via the voice command or the one or more keys on the remote control.
Figs. 3 and 4 and [0059] Additionally, according to an embodiment, if a previously-viewed-contents list is provided in the thumbnail format of FIG. 2, the control unit 410 may extract thumbnail images of the played contents and then store them in addition to the access information on corresponding contents, if the contents are played over a predetermined time. The thumbnail image may be a picture I of a played interval. When contents are provided from a contents provider through a network, the contents provider may transmit the contents and the thumbnail image. The control unit 410 may generate a previously-viewed-contents list by using the transmitted thumbnail image. 

Allowable Subject Matter
Claims 2, 3, 6, 7, 9, 11, 12, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422